DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 10/26/2021.  Claims 1, 5, 10, 11, 15, and 20 have been amended and claims 4 and 14 have been canceled. Claims 1-3, 5-13, and 15-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-3, 5-13, and 15-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 11, and 20 recite a system, method, and computer-readable medium for providing a recommendation to an entity based on expectation scores. Under Step 2A, Prong I, claims 1, 11, and 20 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Providing a recommendation based on expectation scores is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include acquiring similarity data associated with a first entity, a second entity, and a third entity; acquiring external data associated with the first entity and the second entity; training a classification model using seeded supervised learning based on the external data and the similarity data; determining an expectation score of the third entity based on the classification model; and providing a recommendation based on the expectation score to the third entity. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 11, and 20 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 11, and 20 have recited the following additional elements: Communication network, Processor(s), Memory device, Computer-readable memory(s), and System. These additional elements in claims 1, 11, and 20 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. computer, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 11, and 20 recite – “training a classification model using seeded supervised learning based on the external data and the similarity data.” Merely training a model (i.e. classification model using seeded supervised learning) with known data (i.e. external and similarity data) is a limitation not indicative of integration into a practical application because the limitation is not indicative of an inventive concept (aka “significantly more”). According to Wikipedia: Machine Learning; “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so.” (See: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.). Furthermore, according to Wikipedia: Supervised learning: C.E. Brodely and M.A. Friedl (1999). Identifying and Eliminating Mislabeled Training Instances, Journal of Artificial Intelligence Research 11, 131-167. Therefore, it is clear from the disclosure above, that training a model using a well-known method (i.e. seeded supervised learning) with sample or known data (i.e. external data and similarity data) has been well-known in the art since 1990s. The independent claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0027], for implementing the computer, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-3, 5-10 and 12-13, 15-19 further recite the system and method of claims 1 and 11, respectively. Dependent claims 2-3, 5-10 and 12-13, 15-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 11, and 20. For example, claims 2-3, 5-10 and 12-13, 15-19 recite limitations further describing the environment and data being received (claims 2-3 and 12-13), determining the expectation score (claims 5-8 and 15-18), and providing the recommendation (claims 9, 10, and 19)– which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-3, 5-10 and 12-13, 15-19, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,402,750 to Weston in view of U.S. Publication 2015/0220555 to Wang.

Claims 1, 11, and 20 are system, method, and computer-readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Weston teaches:
A system for providing a recommendation to an entity, comprising: a processor; and a memory device storing instructions which, when executed by the processor, cause the processor to (Weston: Col. 9 Lines 24-31):
acquire, through a communication network, similarity data associated with a first entity, a second entity, and a third entity (i.e. acquire connection information between entities) (Weston: Col. 6 Lines 23-33 “As an example and not by way of limitation, if a user "likes" an article about a brand of shoes the category may be the brand, or the general category of "shoes" or "clothing." A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. The connection information may also include user-defined connections between different users and content (both internal and external).” Furthermore, at least three entities are disclosed as illustrated by element 400 in Fig. 4.);
acquire, through the communication network, external data associated with the first entity and the second entity (i.e. acquire external data such as external profiles of the entity and if user has interacted with entity via external application) (Weston: Col. 8 Lines 16-20 “As an example and not by way of limitation, a profile page corresponding to a particular external webpage may be the particular external webpage and the profile page may correspond to a particular concept node 204.” Furthermore, as cited in Col. 9 Lines 47-50 “In this case, "played" edge 206 corresponds to an action performed by an external application (SPOTIFY) on an external audio file (the song "Imagine").”),
wherein the external data includes a page rank score for each entity indicating how the entity is ranked relative to other entities in relation to an activity performed by the entity (i.e. ranks entities according to interaction, wherein interaction includes activity associated or performed by the entity such as “running”) (Weston: Col. 16 Lines 42-50 “In particular embodiments, social-networking system 160 may assign rankings to each of the target entity and the second set of entities, and the one or more weights of the deep-learning model may be updated further based on the rankings. As described above, the deep-learning model may trained so that the embedding of target entity 508 is more proximate to the user embedding in the embedding space than the embeddings of entities with which the user has not interacted.” Furthermore, as cited in Col. 9 Lines 47-50 “In this case, "played" edge 206 corresponds to an action performed by an external application (SPOTIFY) on an external audio file (the song "Imagine").” Furthermore, as cited in Cols. 16-17 Lines 57-6 “Social-networking system 160 may determine that one or more of the entities of the second set of entities are ranked above or have higher similarity scores than the target entity (i.e., have corresponding embeddings that are more proximate to the user embedding in the embedding space), and social-networking system 160 may update vector representations of one or more entities of the second set of entities. As an example and not by way of limitation, an entity in the second set of entities may be a page hosted by social networking system 160 that corresponds to "running." In the same example, social-networking system 160 may determine that the "running" entity has a higher similarity score (i.e., computed between the vector representation of the user 560 and the vector representation of the "running" entity) than the target entity (i.e., computed between the vector representation of the user 560 and the vector representation 528 of the target entity 508).” Furthermore, as cited in Col. 9 Lines 20-27 “In particular embodiments, an edge 206 between a user node 202 and a concept node 204 may represent a particular action or activity performed by a user associated with user node 202 toward a concept associated with a concept node 204. As an example and not by way of limitation, as illustrated in FIG. 2, a user may "like," "attended," "played," "listened," "cooked," "worked at ," or "watched" a concept, each of which may correspond to an edge type or subtype.”);
train a classification model using seeded supervised learning based on the external data and the similarity data to determine relationship strengths between the first entity, second entity, and the third entity (i.e. train deep learning model using nodes or seeds to create vectors or edges between similar entities via similarity strength and other interaction data) (Weston: Col. 10 Lines 27-32 “Particular embodiments identify one or more entities as being relevant to a user using a deep-learning model. In particular embodiments, an entity may be any suitable entity that may be represented by a concept node 204 or user node 202 in social graph 200 (e.g., person, business, group, sports team, or celebrity).” Furthermore, as cited in Col. 11 Lines 17-32 “Deep-learning model 310 may be trained to generate optimal embeddings of entities. Deep-learning model 310 may include one or more indices (i.e., dictionaries), which may be dynamically updated as the deep-learning model 310 is trained. The one or more indices may be generated during a training phase of deep-learning model 310. In particular embodiments, the deep-learning model may include one or more indices trained to map entities to vector representations. Deep-learning model 310 may be, for example, a neural network or a latent neural network. Deep-learning model 310 may be initialized using a random distribution. That is, deep-learning model 310 may initially have randomly-assigned mappings (i.e., between entities 302, 304, 306, and 308 and vector representations, based on which embeddings of entities 302, 304, 306, and 308 may be generated).” Furthermore, as cited in Col. 17 Lines 6-16 “Social-networking system 160 may update the vector representation of the "running" entity so that an updated similarity score for the "running" entity (i.e., computed between the vector representation of the user 560 and the updated vector representation of the "running" entity) is less than the similarity score for the target entity 508. In particular embodiments, social-networking system 160 may update the vector representations of the one or more entities of the second set of entities by updating one or more weights of the deep-learning model.”); and
determine an expectation score of the third entity based on the relationship strengths determined by classification model (i.e. determining a similarity score between the user and each entity in the second set of entities, which reads on a third entity) (Weston: Cols. 15-16 Lines 62-11 “Although FIG. 6 is depicted as comparing vector representation of the user 560 to a single vector representation of an entity 612 of the second set of entities, it will be understood that this is for illustrative purposes only and not by way of limitation. Rather, vector representation of the user 560 may be compared to a vector representation of each entity of the second set of entities so that a similarity score may be computed for each entity of the second set of entities. In particular embodiments, a similarity score between the user and an entity of the second set of entities may be determined based on an angle between the vector representations of the user 560 and the vector representation of the entity. In particular embodiments, a similarity score between the user and an entity of the second set of entities may be determined by computing a dot product of vector representation of the user 560 and the vector representation of the entity.” Furthermore, as cited in Col. 16 Lines 24-31 “In particular embodiments, social-networking system 160 may rank the target entity and the entities of the second set of entities against each other based on the similarity scores determined for each at steps 620 and 630. Ranking may be accomplished by assigned each entity a numerical rank, assigning each entity a position in a single-columned table, or using any other suitable technique for ranking the entities against each other based on the similarity scores of each.” Furthermore, as cited in Col. 17 Lines 6-16 “Social-networking system 160 may update the vector representation of the "running" entity so that an updated similarity score for the "running" entity (i.e., computed between the vector representation of the user 560 and the updated vector representation of the "running" entity) is less than the similarity score for the target entity 508. In particular embodiments, social-networking system 160 may update the vector representations of the one or more entities of the second set of entities by updating one or more weights of the deep-learning model.”).
Weston does not explicitly disclose provide, through the communication network, a recommendation based on the expectation score to the third entity.
However, Wang further discloses provide, through the communication network, a recommendation based on the expectation score to the third entity (i.e. provide advertisements to merchant based on similarity score of user pairs) (Wang: ¶ [0045] “Accordingly, under scenario 4 of Case 4, the system 100 can update the old similarity scores associated with pair(a,b) (e.g., z/(x+y-z)) based on the new activity of both user a and user b, such that the new update takes into account not only the new activity of user a, but also the new activity of user b. Accordingly, the recommendation model may determine recommendations based on the activity of user a and b of the user pairs and can perform the calculation quickly and efficiently by only computing the new activity information rather than re-computing all of the activity information.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Wang’s provide a recommendation based on the expectation score to the third entity to Weston’s system for providing a recommendation to an entity. One of ordinary skill in the art would have been motivated to do so because “the collection of information regarding the users, the items, and the activities allows for recommendation service providers to collect a large amount of information to process and subsequently use to generate the recommendations.” (Wang: ¶ [0001]).
With respect to Claims 11 and 20:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “a computer-implemented method for providing a recommendation to an entity, comprising:” the steps performed by system claim 1. Claim 20 recites “a non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of a recommendation system, cause the recommendation system to perform a method for providing a recommendation to an entity, the method comprising:” (Weston: Col. 27 Lines 21-35) the steps performed by system claim 1. Claims 11 and 20 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Weston teaches:
The system of claim 1, wherein the first entity, the second entity, and the third entity are associated with a social network (i.e. Entities 402, 404, 406, and 408 are associated with a social network) (Weston: Col. 5 Lines 15-22 “In particular embodiments, social-networking system 160 may be capable of linking a variety of entities. As an example and not by way of limitation, social-networking system 160 may enable users to interact with each other as well as receive content from third-party systems 170 or other entities, or to allow users to interact with these entities through an application programming interfaces (API) or other communication channels.” Furthermore, as cited in Col. 11 Lines 58-62 “Entities 402, 404, 406, and 408 may be, as an example and not by way of limitation, pages hosted by social-networking system 160. In particular embodiments, dictionary 400 may be generated by social-networking system 160.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Weston teaches:
The system of claim 1, wherein the similarity data comprises data indicative of one or more of: a communication frequency, a profile similarity, a work similarity, a living similarity, a proximity similarity, an exchange of currency similarity, and a recommended services similarity (i.e. how frequent user accesses entities page, profile of user, relationship type, geographic distance, and affinity strength similarity) (Weston: Col. 21 Lines 18-32 “In particular embodiments, the social networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof. As an example and not by way of limitation, a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time, such that more recent actions are more relevant when calculating the coefficient.” Furthermore, as cited in Cols. 21-22 Lines 56-4 “In particular embodiments, social networking system 160 may calculate a coefficient based on the user's actions with particular types of content. The content may be associated with the online social network, a third-party system 170, or another suitable system. The content may include users, profile pages, posts, news stories, headlines, instant messages, chat room conversations, emails, advertisements, pictures, video, music, other suitable objects, or any combination thereof. Social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth. As an example and not by way of limitation, if a user may make frequently posts content related to "coffee" or variants thereof, social-networking system 160 may determine the user has a high coefficient with respect to the concept "coffee".” Furthermore, as cited in Col. 22 Lines 17-38 “As an example and not by way of limitation, user nodes 202 that are connected by a spouse-type edge (representing that the two users are married) may be assigned a higher coefficient than a user nodes 202 that are connected by a friend-type edge. In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend. In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object. As an example and not by way of limitation, if a user is tagged in first photo, but merely likes a second photo, social-networking system 160 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content. In particular embodiments, social-networking system 160 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object.” Furthermore, as cited in Cols. 22-23 Lines 61-4 “In particular embodiments, the coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user (or the location of a client system 130 of the user). A first user may be more interested in other users or concepts that are closer to the first user. As an example and not by way of limitation, if a user is one mile from an airport and two miles from a gas station, social networking system 160 may determine that the user has a higher coefficient for the airport than the gas station based on the proximity of the airport to the user.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Weston teaches:
The system of claim 1, wherein the processor is further configured to: determine a characteristic of a seed link based on the external data, wherein the characteristic of the seed link is positive or negative (i.e. determine concepts of a seed nodes based on external interaction data, wherein the corresponding intensity values may be positive or negative) (Weston: Col. 9 Lines 47-65 “this case, "played" edge 206 corresponds to an action performed by an external application (SPOTIFY) on an external audio file (the song "Imagine"). Although this disclosure describes particular edges 206 with particular attributes connecting user nodes 202 and concept nodes 204, this disclosure contemplates any suitable edges 206 with any suitable attributes connecting user nodes 202 and concept nodes 204. Moreover, although this disclosure describes edges between a user node 202 and a concept node 204 representing a single relationship, this disclosure contemplates edges between a user node 202 and a concept node 204 representing one or more relationships. As an example and not by way of limitation, an edge 206 may represent both that a user likes and has used at a particular concept. Alternatively, another edge 206 may represent each type of relationship ( or multiples of a single relationship) between a user node 202 and a concept node 204 (as illustrated in FIG. 2 between user node 202 for user "E" and concept node 204 for "SPOTIFY").” Furthermore, as cited in Col. 11 Lines 4-16 “In particular embodiments, deep-learning model 310 (e.g., a neural network) may include one or more indices that map entities to vectors in Rd, where R denotes the set of real numbers and d is a hyper-parameter that controls capacity. The vectors may be d-dimensional intensity vectors. As used herein, intensity values may be any suitable values in the range of -1 to 1. Each of the vector representations of entities may provide coordinates for respective points in the embedding space. Although a particular number of input entities 302, 304, 306, and 308 are illustrated in FIG. 3, deep-learning model 310 may provide mappings between any suitable number of entities 302, 304, 306, and 308 and vector representations.”); and
determine a relationship strength based on the similarity data and the characteristic of the seed link (i.e. determine relationship/affinity strength with respect to the concept/object) (Weston: Col. 15 Lines 21-26 “The second set of entities may be considered, for purposes of training the deep-learning model, negative examples (i.e., entities not known to be relevant to the user), whereas the first set of entities may be positive examples (i.e., entities known to be relevant to the user).” Furthermore, as cited in Col. 20 Lines 39-44 “In particular embodiments, social-networking system 160 may measure or quantify social-graph affinity using an affinity coefficient (which may be referred to herein as "coefficient"). The coefficient may represent or quantify the strength of a relationship between particular objects associated with the online social network.”).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Weston teaches:
The system of claim 5, wherein the processor is further configured to: determine a first seed based on the external data of the first entity (i.e. determine concept nodes such as “ice hockey” based on interaction between the first entity) (Weston: Col. 13 Lines 18-38 “In particular embodiments, a first node in social graph 200, described in connection with FIG. 2, may correspond to the user, and a plurality of second nodes in social graph 200 may each correspond to an entity. The user may interact with the first set of entities by a social-networking action of the user, and the social-networking action may be taken with respect to the first node and a respective second node corresponding to a respective entity of the first set of entities. For example, the social-networking action may result in the creation of an edge in social graph 200 between a first node corresponding to the user and a second node corresponding to an entity. The first set of entities may include any suitable number of entities. In the illustrated example of FIG. 5, the first set of entities is shown as including entities 502, 504, 506, and 508: pages corresponding to "ice hockey," "Brooklyn," "coffee," and "apple pie." Entities 502, 504, 506, and 508 of the first set of entities may be, as an example and not by way of limitation, pages hosted by social-networking system 160 that the user has "liked" or otherwise expressed affinity for in social-networking system 160.”);
determine a second seed based on the external data of the second entity (i.e. determine concept nodes such as “Brooklyn” based on interaction between a second or additional entity) (Weston: Col. 13 Lines 18-38 “In particular embodiments, a first node in social graph 200, described in connection with FIG. 2, may correspond to the user, and a plurality of second nodes in social graph 200 may each correspond to an entity. The user may interact with the first set of entities by a social-networking action of the user, and the social-networking action may be taken with respect to the first node and a respective second node corresponding to a respective entity of the first set of entities. For example, the social-networking action may result in the creation of an edge in social graph 200 between a first node corresponding to the user and a second node corresponding to an entity. The first set of entities may include any suitable number of entities. In the illustrated example of FIG. 5, the first set of entities is shown as including entities 502, 504, 506, and 508: pages corresponding to "ice hockey," "Brooklyn," "coffee," and "apple pie." Entities 502, 504, 506, and 508 of the first set of entities may be, as an example and not by way of limitation, pages hosted by social-networking system 160 that the user has "liked" or otherwise expressed affinity for in social-networking system 160.”); and
determine that the characteristic of the seed link between the first seed and second seed is positive or negative based on the external data of the first entity, the external data of the second entity, and a predetermined value (i.e. determine vector strength/intensity between concept nodes which are positive or negative and between predetermined values) (Weston: Col. 11 Lines 4-16 “In particular embodiments, deep-learning model 310 (e.g., a neural network) may include one or more indices that map entities to vectors in Rd, where R denotes the set of real numbers and d is a hyper-parameter that controls capacity. The vectors may be d-dimensional intensity vectors. As used herein, intensity values may be any suitable values in the range of -1 to 1. Each of the vector representations of entities may provide coordinates for respective points in the embedding space. Although a particular number of input entities 302, 304, 306, and 308 are illustrated in FIG. 3, deep-learning model 310 may provide mappings between any suitable number of entities 302, 304, 306, and 308 and vector representations.”).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Weston teaches:
The system of claim 5, wherein the determined relationship strength is the relationship strength between the first entity and the third entity (i.e. vector strength is determined between entities 302, 304, 306, and 308) (Weston: Col. 11 Lines 4-16 “In particular embodiments, deep-learning model 310 (e.g., a neural network) may include one or more indices that map entities to vectors in Rd, where R denotes the set of real numbers and d is a hyper-parameter that controls capacity. The vectors may be d-dimensional intensity vectors. As used herein, intensity values may be any suitable values in the range of -1 to 1. Each of the vector representations of entities may provide coordinates for respective points in the embedding space. Although a particular number of input entities 302, 304, 306, and 308 are illustrated in FIG. 3, deep-learning model 310 may provide mappings between any suitable number of entities 302, 304, 306, and 308 and vector representations.”).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Weston teaches:
The system of claim 1, wherein the processor is further configured to: determine an expectation score of a fourth entity based on the classification model wherein the similarity data is further associated with the fourth entity (i.e. similarity scores for entity 308 are determined via deep learning model) (Weston: Col. 11 Lines 4-16 “In particular embodiments, deep-learning model 310 (e.g., a neural network) may include one or more indices that map entities to vectors in Rd, where R denotes the set of real numbers and d is a hyper-parameter that controls capacity. The vectors may be d-dimensional intensity vectors. As used herein, intensity values may be any suitable values in the range of -1 to 1. Each of the vector representations of entities may provide coordinates for respective points in the embedding space. Although a particular number of input entities 302, 304, 306, and 308 are illustrated in FIG. 3, deep-learning model 310 may provide mappings between any suitable number of entities 302, 304, 306, and 308 and vector representations.”), and
wherein the expectation score for the third entity converges with the expectation score for the fourth entity (i.e. vector representations are convoluted/averaged into one vector representation, wherein the vector is a representation of similarity scores) (Weston: Col. 14 Lines 7-18 “At step 550, social-networking system 160 may combine the remaining vector representations 522, 524, and 526. Any suitable technique may be used to combine vector representations 522, 524, and 526 into a single vector representation 560, including, as an example and not by way of limitation, convolution, averaging, any other suitable non-linear combination technique, any other suitable technique, or any combination thereof. In the illustrated example of FIG. 5, social-networking system 160 combines the three vectors 522, 524, and 526 (e.g., a 3-tap convolution) and then performs a max pooling operation to yield one vector representation 560 of the user.”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.

With respect to Claim 9:
Weston does not explicitly disclose the system of claim 8, wherein the processor is further configured to provide a recommendation to the fourth entity based on the expectation score of the third entity and the expectation score of the fourth entity.
However, Wang further discloses wherein the processor is further configured to provide a recommendation to the fourth entity based on the expectation score of the third entity and the expectation score of the fourth entity (i.e. provide recommendation to an additional user pair based on similarity score with previous user pair wherein the additional user pair reads on third and fourth entity) (Wang: ¶ [0035] “The system 100 may then compare the similarity of activity information between pairs of users among any of the users registered with the system 100 (including all of the users) to determine similarity information between the users, which may then be used to generate the one or more recommendations. In one embodiment, the recommendation model may be based on a collaborative filtering process according to Jaccard similarity denoted as IAnBI/IAUBl=IAnBl/(IAI+ IBI-IAnBI), where A represents the activity information associated with user a and B represents the activity information associated with user b. The similarity expression above may be abbreviated as z/(x+y-z), where x=IAI , y=IBI , and z=IAnBI. The system 100 may store the values for x, y and z in a database and/or a file for each user pair (a,b) and use this information incrementally for future determinations of similarity values for the at least one recommendation model.” Furthermore, as cited in ¶ [0048] “The system 100 also presents the capability to provide a association information to a user when a recommendation, or other type of advertisement that may be presented to the user by a method other than a recommendation, is associated with another user that is connected to the user through some type of recognized connection.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Wang’s provide a recommendation to the fourth entity based on the expectation score of the third entity and the expectation score of the fourth entity to Weston’s system for providing a recommendation to an entity. One of ordinary skill in the art would have been motivated to do so because “the collection of information regarding the users, the items, and the activities allows for recommendation service providers to collect a large amount of information to process and subsequently use to generate the recommendations.” (Wang: ¶ [0001]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore it is rejected under the same rationale.

With respect to Claim 10:
Weston does not explicitly disclose the system of claim 1, wherein the recommendation is for an external source providing the external data.
However, Wang further discloses wherein the recommendation is for an external source, and wherein the external source providing the external data (i.e. recommendation is to use external application, wherein the recommended external application provided the external data) (Wang: ¶ [0085] “FIG. 8E illustrates a user interface 800c associated with displaying details of a recommended application that includes an association indicator 813 that indicates that another user ( e.g., a connected user) performed some type of activity associated with the recommended application. By way of example, a friend of the user may have downloaded the application and rated the application. This information may be provided in the user interface 800e to provide the user associated with the UE 101a additional information specifically indicating that a friend of the user downloaded and rated the recommended application.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Wang’s recommendation is for an external source, and wherein the external source providing the external data to Weston’s system for providing a recommendation to an entity. One of ordinary skill in the art would have been motivated to do so because “the collection of information regarding the users, the items, and the activities allows for recommendation service providers to collect a large amount of information to process and subsequently use to generate the recommendations.” (Wang: ¶ [0001]).

Response to Arguments
Applicant’s arguments see pages 8-13 of the Remarks disclosed, filed on 10/26/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive:
The Applicant asserts “One of ordinary skill in the art would understand that the recited “processor” which is caused to “train a classification model using seeded supervised learning” does not perform the actions of “commercial interactions, advertising, marketing, and sales,” as asserted by the Examiner… Here, rather than being directed to a mere abstract idea, the present claims recite a particular method of analyzing social networks by using seeded supervised learning, which is a clear, practical implementation of a solution to a problem existing specifically in the computing realm and technical field of social networking. Specifically, Applicant’s specification explains “social network data are often large in size, and the existing techniques to analyze social network data are often inadequate, inefficient, and do not fully exploit the hidden patterns, user behaviors, market trends, customer preferences, and other useful information embedded within the data.” Id. at 4 [0004]. A solution to the problems discussed above and embodied in independent claim 1 involves a system that “acquire[s] . . . similarity data associated with a first entity, a second entity, and a third entity,” “acquire[s] . . . external data associated with the first entity and the second entity,” “train[s] a classification model using seeded supervised learning based on the external data and the similarity data to determine relationship strengths between the first entity, the second entity, and the third entity,” “determine[s] an expectation score of the third entity based on the relationship strengths determined by the classification model,” and “provide[s] . . . a recommendation based on the expectation score to the third entity.”.”  
The Examiner respectfully disagrees. Merely training a model (i.e. classification model using seeded supervised learning) with known data (i.e. external and similarity data) is a limitation not indicative of integration into a practical application because the limitation is not indicative of an inventive concept (aka “significantly more”). According to Wikipedia: Machine Learning; “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so.” (See: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.). Furthermore, according to Wikipedia: Supervised learning: C.E. Brodely and M.A. Friedl (1999). Identifying and Eliminating Mislabeled Training Instances, Journal of Artificial Intelligence Research 11, 131-167. Therefore, it is clear from the disclosure above, that training a model using a well-known method (i.e. seeded supervised learning) with sample or known data (i.e. external data and similarity data) has been well-known in the art since 1990s. Therefore, the rejection(s) of claim(s) 1-3, 5-13, and 15-20 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 14-16 of the Remarks disclosed, filed on 10/26/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-20 over Weston in view of Wang have been considered but are not persuasive:
The Applicant asserts “Amended claim 1 incorporate certain features of claim 4. In rejecting claim 4, the Examiner asserted that Weston teaches “the external data includes a page rank score associated with an activity performed by both the first entity and the second entity (i.e. ranks entities according to interaction, wherein interaction includes activity associated with an external third-party application),” citing col. 16, lines 42-50, and col. 9, lines 47-50 of Weston. Weston discloses: Ranking may be accomplished by assigned each entity a numerical rank, assigning each entity a position in a single-columned table, or using any other suitable technique for ranking the entities against each other based on the similarity scores of each. As an example and not by way of limitation, social-networking system 160 may assign each entity a numerical rank, and a higher numerical rank may correspond to a higher similarity score. Weston at col. 16, lines 27-35 (emphases added). Thus, according to the above-quoted disclosure, Weston assigns rankings to entities based on similarity scores between the entities. Weston does not teach or suggest assigning rankings based on “an activity performed by the entity,” as recited in amended claim 1. Therefore, Weston fails to teach or suggest, at least, acquire, through the communication network, external data associated with the first entity and the second entity, wherein the external data includes a page rank score for each entity indicating how the entity is ranked relative to other entities in relation to an activity performed by the entity; train a classification model using seeded supervised learning based on the external data and the similarity data, as recited in amended claim 1 (emphases added).”  
The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to   Cols. 16-17 Lines 57-6 of the Weston reference; “Social-networking system 160 may determine that one or more of the entities of the second set of entities are ranked above or have higher similarity scores than the target entity (i.e., have corresponding embeddings that are more proximate to the user embedding in the embedding space), and social-networking system 160 may update vector representations of one or more entities of the second set of entities. As an example and not by way of limitation, an entity in the second set of entities may be a page hosted by social networking system 160 that corresponds to "running." In the same example, social-networking system 160 may determine that the "running" entity has a higher similarity score (i.e., computed between the vector representation of the user 560 and the vector representation of the "running" entity) than the target entity (i.e., computed between the vector representation of the user 560 and the vector representation 528 of the target entity 508).” Furthermore, as cited in Col. 9 Lines 20-27 “In particular embodiments, an edge 206 between a user node 202 and a concept node 204 may represent a particular action or activity performed by a user associated with user node 202 toward a concept associated with a concept node 204. As an example and not by way of limitation, as illustrated in FIG. 2, a user may "like," "attended," "played," "listened," "cooked," "worked at ," or "watched" a concept, each of which may correspond to an edge type or subtype.” It is clear from the disclosure above that the Weston reference teaches ranking entities based on similarities according to interaction, wherein interaction includes activity associated or performed by the entity such as “running” or “played”. Therefore, the rejection(s) of claim(s) 1-3, 5-13, and 15-20 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
December 29, 2021